June 22, 2012


Mr. Joseph L. Hood Jr.
Windle Hood Alley Norton Brittain & Jay LLP
Chase Tower, Suite 1350
201 East Main Drive
El Paso, TX 79901
Mr. John P. Mobbs
Attorney at Law
7170 Westwind Drive, Suite 201
El Paso, TX 79912

RE:   Case Number:  10-0490
      Court of Appeals Number:  08-07-00257-CV
      Trial Court Number:  2003-4899

Style:      EL APPLE I, LTD.
      v.
      MYRIAM OLIVAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Delia       |
|   |Briones         |
|   |Ms. Denise      |
|   |Pacheco         |